DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant cited reference WO 2005/029914 (Jensen et al hereinafter Jensen).

Regarding claim 1, Jensen discloses a method for operating a hearing aid system for assisting a user's ability to hear, the hearing aid system having at least one hearing aid instrument worn on a head of the user (abstract, figs. 1, 2 and 5), which comprises the steps of: recording a sound signal from surroundings of the user and converting the sound signal into input audio signals by means of at least two input transducers (fig. 2 , Fmic, Bmic) of the hearing aid system; processing the input audio signals (fig. 2 items 20, 30) in a signal processing (figs. 1, 2, items 100 and 200 respectively) step to generate an output audio signal (fig. 2, item 40), wherein in the signal processing step, the input audio signals or pre-processed audio signals derived therefrom by pre-processing are direction-dependently damped by means of a first adaptive beamformer (figs. 1 and 2, item 10) according to a stipulation of a first variable directivity with a directional strength in order to generate a first directed audio signal; varying a directivity of the first adaptive beamformer with a first adaptation speed in such a way during an adaptation step an energy content of the first directed audio signal is minimized (fig. 5) wherein the first adaptation speed and/or the directional strength are variably set on a basis of an analysis of the input audio signals or of the pre-processed audio signals; and outputting the output audio signal by means of an output transducer (fig 2, item 210) of the hearing aid instrument (pages 11-14).
Regarding claim 2, Jensen also shows teaches the first adaptation speed and/or the directional strength in dependence on a time stability of the input audio signals or of the pre-processed audio signals (figs. 1 and 2, DSD 70, pages 16-19).
Regarding claim 6,  Jensen also teaches wherein: the first variable directivity is frequency dependent such that different frequency components of the input audio signals or of the pre-processed audio signals are individually direction-dependently damped in each case; the first adaptation speed and/or the directional strength are specified for the first adaptive beamformer as a frequency-dependent variable; a noise component, emanating from a noise source, in the input audio signals or in the pre-processed audio signals is identified for the purposes of setting the first adaptation speed and/or the directional strength; an interference frequency range corresponding to the noise component is ascertained; and the first adaptation speed and/or the directional strength are uniformly specified in the interference frequency range (page 2 lines 9-11, page 4 lines 4-11, page 8 lines 1-11 and page 23 lines 4-27).
Regarding claim 7, Jensen also teaches wearing the at least one hearing aid instrument in or on an ear of the user (page 8 lines 25-29).
Regarding claim 8, Jensen discloses a hearing aid system for assisting a user's ability to hear, the hearing aid system (abstract, figs. 1, 2 and 5) comprising: at least one hearing aid instrument worn on a head of the user and having an output transducer (fig 2, item 210) set up to output an output audio signal (fig. 2, item 40); at least two input transducers (fig. 2 , Fmic, Bmic) set up to record a sound signal from surroundings of the user and convert the sound signal into input audio signals (fig. 2 items 20, 30); a signal processor (figs. 1, 2, items 100 and 200 respectively) set up to process the input audio signals to generate the output audio signal, said signal processor having a first adaptive beamformer (figs. 1 and 2, item 10) set up to direction-dependently damp the input audio signals, or pre-processed audio signals derived therefrom by pre-processing, according to a stipulation of a first variable directivity with a directional strength in order to generate a first directed audio signal, and to vary the first variable directivity with a first adaptation speed in such a way that an energy content of the first directed audio signal is minimized (fig. 5); and an adaptivity controller (fig. 2 items 70 and 90) set up to variably set the first adaptation speed and/or the directional strength on a basis of an analysis of the input audio signals or the pre-processed audio signals.
Regarding claim 9, Jensen also teaches wherein said adaptivity controller is set up to set the first adaptation speed and/or the directional strength depending on a time stability of the input audio signals or of the pre-processed audio signals (page 6 lines 1-25, page 8 lines 12-19) .
Regarding claim 13, Jensen also teaches wherein: the first variable directivity is frequency dependent such that different frequency components of the input audio signals or of the pre-processed audio signals are direction-dependently damped in different ways; said adaptivity controller is set up to: specify the first adaptation speed and/or the directional strength as a frequency-dependent variable; identify a noise component, emanating from a noise source, in the input audio signals or in the pre-processed audio signals for purposes of setting the first adaptation speed and/or the directional strength; ascertain an interference frequency range corresponding to the noise component; and uniformly specify the first adaptation speed and/or the directional strength in the interference frequency range (page 2 lines 9-11, page 4 lines 4-11, page 8 lines 1-11 and page 23 lines 4-27).

Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to teach the limitation of claim 3 “which further comprises: applying a second adaptive beamformer with a second variable directivity to the input audio signals or the pre-processed audio signals to generate a second directed audio signal for purposes of setting the first adaptation speed and/or the directional strength for the first adaptive beamformer; and setting a second variable directivity of the second adaptive beamformer with a second adaptation speed in such a way that an energy content of the second directed audio signal is minimized, wherein the second adaptation speed does not drop below the first adaptation speed and at least intermittently exceeds the latter“ and the limitation of claim 10 “wherein: said adaptivity controller contains a second adaptive beamformer with a second variable directivity, to which the input audio signals or the pre-processed audio signals are fed; said second adaptive beamformer is set up to generate a second directed audio signal and to set the second variable directivity with a second adaptation speed in such a way that an energy content of the second directed audio signal is minimized; and the second adaptation speed does not drop below the first adaptation speed and at least intermittently exceeds the latter”. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699